In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00135-CV

ROBERT WILLIAM SCOTT BAUER;               §    On Appeal from the 17th District Court
BRAXTON MINERALS, L.L.C.; AND
BRAXTON MINERALS II, L.L.C.,
Appellants                                §    of Tarrant County (017-291527-17)


V.                                        §    May 23, 2019

JOHN BRADLEY ASHBURN AND POST
OAK APPALACHIA, L.L.C., Appellees         §    Per Curiam


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM